 




Exhibit 10.3
NONCOMPETITION AGREEMENT
     THIS NONCOMPETITION AGREEMENT (this “Agreement”) is entered into as of
April 24, 2006 by and between U-STORE-IT TRUST, a Maryland real estate
investment trust (the “Company”), and Dean Jernigan (the “Executive”).
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and the Executive are entering into an Employment Agreement dated as
of the date hereof, pursuant to which, among other things, the Company has
agreed to employ the Executive, and the Executive has agreed to be employed by
the Company, in accordance with the terms thereof (the “Employment Agreement”);
and
     WHEREAS, the Company and the Executive agree that the Executive will not
engage in competition with the Company and will refrain from taking certain
other actions pursuant to the terms and conditions hereof in an effort to
protect the Company’s legitimate business interests and goodwill and for other
business purposes.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Noncompetition. The Executive agrees with the Company that for the
longer of (i) the five-year period beginning on the date of this Agreement or
(ii) the period during which the Executive is employed by, or serving as an
officer or trustee or director of, the Company, U-Store-It, L.P., a Delaware
limited partnership of which the Company is the general partner, or any of their
direct or indirect subsidiaries (collectively, the “REIT”), and for one year
thereafter (the “Restricted Period”), the Executive will not, (a) directly or
indirectly, engage in any business involving self-storage facility development,
construction, acquisition or operation (“Self Storage Business”), whether such
business is conducted by the Executive individually or as a principal, partner,
member, stockholder, director, trustee, officer, employee or independent
contractor of any Person (as defined below) or (b) own any interests in any
self-storage facilities, in each case in the United States of America; provided,
however, that this Section 1 shall not be deemed to prohibit the direct or
indirect ownership by the Executive of up to five percent of the outstanding
equity interests of any public company, or the ownership of up to a twenty
percent beneficial interest in Jernigan Property Group LLC and its related
companies and partnerships (the “Jernigan Group”) for no longer than two years
from the date of this Agreement, so long as the Executive (x) is not involved in
the day-to-day management or operation of facilities owned by the Jernigan
Group, and (y) does not expand his interest, ownership or activity in the Self
Storage Business, directly or indirectly, beyond the eleven self storage
facilities in which the Jernigan Group currently owns an interest. For purposes
of this Agreement, “Person” means any individual, firm, corporation,
partnership, company, limited liability company, trust, joint venture,
association or other entity.
     2. Nonsolicitation. The Executive agrees with the Company that for the
longer of (i) the five-year period beginning on the date of this Agreement or
(ii) the period during which the Executive is employed by, or serving as an
officer or trustee or director of, the REIT, and for two years thereafter, such
Executive will not (a) directly or indirectly solicit, induce or encourage any
employee or independent contractor to terminate their employment with the REIT
or to cease rendering services to the REIT, and the Executive shall not initiate
discussions with any such Person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other Person, or (b) hire
(on behalf of the Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of the REIT
(or any predecessor thereof) within one year of the termination of such
employee’s or independent contractor’s employment or other service with the
REIT.
     3. Reasonable and Necessary Restrictions. The Executive acknowledges that
the restrictions, prohibitions and other provisions hereof, including, without
limitation, the Restricted Period set forth in Section 2, are reasonable, fair
and equitable in terms of duration, scope and geographic area, are necessary to
protect the legitimate business interests of the REIT, and are a material
inducement to the Company to enter into this Agreement and the Employment
Agreement.
     4. Specific Performance. The Executive acknowledges that the obligations
undertaken by such Executive pursuant to this Agreement are unique and that the
Company likely will have no adequate remedy at law if the Executive shall fail
to perform any of such Executive’s obligations hereunder, and the Executive
therefore

2



--------------------------------------------------------------------------------



 



confirms that the Company’s right to specific performance of the terms of this
Agreement is essential to protect the rights and interests of the Company.
Accordingly, in addition to any other remedies that the Company may have at law
or in equity, the Company shall have the right to have all obligations,
covenants, agreements and other provisions of this Agreement specifically
performed by the Executive, and the Company shall have the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by the Executive.
Further, the Executive agrees to indemnify and hold harmless the Company from
and against any reasonable costs and expenses incurred by the Company as a
result of any breach of this Agreement by such Executive, and in enforcing and
preserving the Company’s rights under this Agreement, including, without
limitation, the Company’s reasonable attorneys’ fees. The Executive hereby
acknowledges and agrees that the Company shall not be required to post bond as a
condition to obtaining or exercising such remedies, and the Executive hereby
waives any such requirement or condition. If the Executive is the prevailing
party in any action in which the Company seeks to enforce its rights under this
Agreement, the Company agrees to indemnify and hold harmless the Executive from
and against any reasonable costs and expenses incurred by the Executive as a
result of such action, including, without limitation, the Executive’s reasonable
attorneys’ fees.
     5. Miscellaneous Provisions.
          5.1 Assignment; Binding Effect. This Agreement may not be assigned by
the Executive, but may be assigned by the Company to any successor to its
business and will inure to the benefit of and be binding upon any such
successor. Subject to the foregoing provisions restricting assignment, all
covenants and agreements in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors,
assigns, heirs, and personal representatives.
          5.2 Entire Agreement. This Agreement, together with the Employment
Agreement, constitutes the entire agreement between the parties hereto with
respect to the matters set forth herein and supersedes and renders of no force
and effect all prior oral or written agreements, commitments and understandings
among the parties with respect to the matters set forth herein. This Section 5.2
shall not be used to limit or restrict the rights or remedies, whether express
or implied, of any noncompetition or nonsolicitation policies of the REIT
applicable to the Executive.
          5.3 Amendment. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.
          5.4 Waivers. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by either of the parties hereto of a breach or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.

3



--------------------------------------------------------------------------------



 



          5.5 Severability. If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect. Notwithstanding the foregoing, in the event that
the restrictions against engaging in competitive activity contained in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive or
unreasonable in any other respect, the Agreement shall be interpreted to extend
only over the maximum period of time for which it may be enforceable and over
the maximum geographical area as to which it may be enforceable and to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action and the court may limit the application
of any other provision or covenant, or modify any such term, provision or
covenant and proceed to enforce this Agreement as so limited or modified. To the
extent necessary, the parties shall revise the Agreement and enter into an
appropriate amendment to the extent necessary to implement any of the foregoing.
          5.6 Governing Law; Jurisdiction. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Ohio, but not including the choice-of-law rules thereof.
          5.7 Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
          5.8 Executive’s Acknowledgement. The Executive acknowledges (i) that
he has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (ii) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
          5.9 Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been delivered
(i) when physically received by personal delivery (which shall include the
confirmed receipt of a telecopied facsimile transmission), or (ii) three
business days after being deposited in the United States certified or registered
mail, return receipt requested, postage prepaid or (iii) one business day after
being deposited with a nationally known commercial courier service providing
next day delivery service (such as Federal Express), to the following addresses:

  (i)   if to the Executive, to the address set forth in the records of the
Company; and

4



--------------------------------------------------------------------------------



 



  (ii)   if to the Company,         U-Store-It Trust
6745 Engle Road
Suite 300
Middleburg Heights, OH 44130
Attn: Robert J. Amsdell
Facsimile No.: (440) 234-8776         with a copy to:         U-Store-It Trust
6745 Engle Road
Suite 300
Middleburg Heights, OH 44130
Attn: Kathleen A. Weigand
Facsimile No.: (440) 260-2397

5



--------------------------------------------------------------------------------



 



          5.10 Execution in Counterparts. To facilitate execution, this
Agreement may be executed in as many counterparts as may be required. It shall
not be necessary that the signature of or on behalf of each party appears on
each counterpart, but it shall be sufficient that the signature of or on behalf
of each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement.
     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf, as of the
date first set forth above.

                  THE EXECUTIVE:    
 
           
 
                /s/ Dean Jernigan
 
            Dean Jernigan    
 
                THE COMPANY:    
 
                U-STORE-IT TRUST    
 
           
 
  By:   /s/ Robert J. Amsdell    
 
                Name: Robert J. Amsdell         Title: Chairman of the Board of
Trustees    

6